SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMay 20, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2014 to 3/31/2014 8 1/1/2013 to 3/31/2013 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2014 to 3/31/2014 16 1/1/2013 to 3/31/2013 17 Statement of Value Added 18 Comments on the Company’s Consolidated Performance 19 Notes to the Financial Statements 29 Reports and Statements Unqualified Independent Auditors’ Review Report 70 PAGE 1 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 3/31/2014 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 0 Preferred 0 Total 0 PAGE 1 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 02/28/2014 Dividends 03/11/2014 Ordinary 0.29150 PAGE 2 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 3/31/2014 YTD Previous Year 12/31/2013 1 Total assets 48,068,505 48,689,176 1.01 Current assets 4,685,496 5,054,174 1.01.01 Cash and cash equivalents 240,974 206,624 1.01.03 Trade receivables 1,320,190 1,992,704 1.01.04 Inventories 2,702,701 2,459,230 1.01.08 Other current assets 421,631 395,616 1.02 Non-current assets 43,383,009 43,635,002 1.02.01 Long-term receivables 4,257,367 4,134,846 1.02.01.06 Deferred taxes 2,926,969 2,612,998 1.02.01.09 Other non-current assets 1,330,398 1,521,848 1.02.02 Investments 26,593,365 27,005,592 1.02.03 Property, plant and equipment 12,449,898 12,418,095 1.02.04 Intangible assets 82,379 76,469 PAGE 3 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 3/31/2014 YTD Previous Year 12/31/2013 2 Total liabilities 48,068,505 48,689,176 2.01 Current liabilities 5,445,228 6,503,789 2.01.01 Payroll and related taxes 140,356 159,892 2.01.02 Trade payables 1,086,870 926,935 2.01.03 Taxes payable 114,245 150,066 2.01.04 Borrowings and financing 2,698,595 3,854,694 2.01.05 Other payables 1,089,665 1,138,956 2.01.06 Provisions 315,497 273,246 2.01.06.01 Provision for tax, social security, labor and civil risks 315,497 273,246 2.02 Non-current liabilities 35,367,184 34,088,817 2.02.01 Borrowings and financing 22,416,678 21,394,660 2.02.02 Other payables 10,362,458 10,173,732 2.02.04 Provisions 2,588,048 2,520,425 2.02.04.01 Provision for tax, social security, labor and civil risks 469,446 438,114 2.02.04.02 Other provisions 2,118,602 2,082,311 2.02.04.02.03 Provision for environmental liabilities and Asset retirement obligation - ARO 354,352 365,716 2.02.04.02.04 Pension and healthcare plan 485,084 485,084 2.02.04.02.05 Provision for losses on investments 1,279,166 1,231,511 2.03 Shareholders’ equity 7,256,093 8,096,570 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,414,568 2,839,568 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 2,052,927 2,477,927 2.03.05 Retained earnings/Accumulated losses 55,334 - 2.03.08 Other comprehensive income 246,161 716,972 PAGE 4 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 1/1/2014 to 3/31/2014 YTD PreviousYear 1/1/2013 to 3/31/2013 3.01 Net revenue from sales and/or services 3,490,453 2,853,215 3.02 Cost of sales and/or services -2,311,229 -2,205,276 3.03 Gross profit 1,179,224 647,939 3.04 Operating expenses/income -632,776 -372,878 3.04.01 Selling expenses -97,377 -109,267 3.04.02 General and administrative expenses -82,863 -76,129 3.04.04 Other operating income 4,646 3,518 3.04.05 Other operating expenses -166,057 -78,527 3.04.06 Share of profits of investees -291,125 -112,473 3.05 Profit before finance income (costs) and taxes 546,448 275,061 3.06 Finance income (costs) -578,827 -465,239 3.06.01 Finance income 8,569 25,033 3.06.02 Finance costs -587,396 -490,272 3.06.02.01 Net exchange losses on financial instruments 314,502 116,213 3.06.02.02 Finance costs -901,898 -606,485 3.07 Loss before taxes on income -32,379 -190,178 3.08 Income tax and social contribution 87,713 217,504 3.09 Profit from continuing operations 55,334 27,326 3.11 Profit for the period 55,334 27,326 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.03796 0.01874 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.03796 0.01874 PAGE 5 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 4.01 Profit for the period 55,334 27,326 4.02 Other comprehensive income -470,811 -297,983 4.02.01 Cumulative translation adjustments for the period -44,326 -43,239 4.02.02 Actuarial (losses) gains on defined benefit pension plan 1,710 0 4.02.04 Available-for-sale assets -631,003 -287,389 4.02.05 Income tax and social contribution on available-for-sale assets 214,541 97,712 4.02.06 Available-for-sale assets from investments in subsidiaries -11,733 -65,067 4.03 Comprehensive income for the period 415,477 -270,657 PAGE 6 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2014 to 3/31/2014 YTD Previous Year 01/01/2013 to 3/31/2013 6.01 Net cash generated by operating activities 362,699 64,520 6.01.01 Cash generated from operations 1,033,504 598,354 6.01.01.01 Profit for the period 55,334 27,326 6.01.01.02 Charges on borrowings and financing 756,064 562,637 6.01.01.03 Charges on loans and financing granted -3,896 -7,203 6.01.01.04 Depreciation, depletion and amortization 234,661 236,615 6.01.01.05 Share of profits of investees 291,125 112,473 6.01.01.06 Deferred income tax and social contribution -99,430 -217,504 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 62,219 13,321 6.01.01.08 Monetary variation and exchange differences, net -322,072 -111,209 6.01.01.09 Gain on derivative transactions 636 1,197 6.01.01.11 Residual value of permanent assets written off 4,288 0 6.01.01.14 Other provisions 54,575 -19,299 6.01.02 Changes in assets and liabilities -670,805 -533,834 6.01.02.01 Trade receivables - third parties -48,430 -82,148 6.01.02.02 Trade receivables - related parties -109,782 -97,255 6.01.02.03 Inventories -226,215 79,918 6.01.02.05 Recoverable taxes -690 20,113 6.01.02.06 Judicial deposits -2,598 8,296 6.01.02.07 Dividends received from related parties 205,259 870 6.01.02.09 Trade payables 108,615 -107,040 6.01.02.10 Payroll and related taxes 7,920 23,808 6.01.02.11 Taxes in installments - REFIS -67,415 -20,046 6.01.02.13 Payables to related parties 6,488 -1,183 6.01.02.15 Interest paid -545,210 -339,791 6.01.02.17 Interest received - related parties 13,563 2,203 6.01.02.18 Interest on swaps paid -633 -1,050 6.01.02.19 Other -11,677 -20,529 6.02 Net cash used in investing activities -91,530 -440,840 6.02.01 Investments -19,818 -15,942 6.02.02 Purchase of property, plant and equipment -235,967 -279,829 6.02.04 Purchase of intangible assets 0 -12 6.02.05 Related parties loans -3,860 -159,367 6.02.06 Receipt of related parties loans 168,115 14,310 6.03 Net cash used in financing activities -236,819 -56,422 6.03.01 Borrowings and financing raised 690,556 350,078 6.03.02 Borrowings and financing raised - related parties 116,640 0 6.03.03 Repayment of borrowings -594,833 -87,649 6.03.04 Repayment of borrowings - related parties -24,312 -18,909 6.03.05 Dividends and interest on capital paid -424,870 -299,942 6.04 Exchange differences on translating cash and cash equivalents 0 5,893 6.05 Increase (decrease) in cash and cash equivalents 34,350 -426,849 6.05.01 Cash and equivalents at the beginning of the period 206,624 2,995,757 6.05.02 Cash and equivalents at the end of the period 240,974 2,568,908 PAGE 7 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 03/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 2.839.568 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2.839.568 716,972 8,096,570 5.04 Capital transactions with shareholders -425,000 -425,000 5.04.06 Dividends -425,000 -425,000 5.05 Total comprehensive income 55,334 -470,811 -415,477 5.05.01 Profit for the period 55,334 55,334 5.05.02 Other comprehensive income -470,811 -470,811 5.05.02.04 Translation adjustments for the period -44,326 -44,326 5.05.02.07 Actuarial (losses) gains on defined benefit pension plan 1,710 1,710 5.05.02.08 Available-for-sale assets -428,195 -428,195 5.07 Closing balances 4,540,000 30 2,414,568 55,334 246,161 7,256,093 PAGE 8 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 03/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.04 Capital transactions with shareholders -560,000 -560,000 5.04.08 Approval of prior year’s proposed dividends -560,000 -560,000 5.05 Total comprehensive income 27,326 -297,983 -270,657 5.05.01 Profit for the period 27,326 27,326 5.05.02 Other comprehensive income -297,983 -297,983 5.05.02.04 Cumulative translation adjustments for the period -43,239 -43,239 5.05.02.06 Available-for-sale financial assets, net of taxes -254,744 -254,744 5.07 Closing balances 4,540,000 30 3,130,543 27,326 88,341 7,786,240 PAGE 9 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2014 to 03/31/2014 YTD Previous year 1/1/2013 to 03/31/2013 7.01 Revenues 4,265,934 3,591,649 7.01.01 Sales of products and services 4,217,900 3,540,704 7.01.02 Other revenues 49,773 46,088 7.01.04 Allowance for (reversal of) doubtful debts -1,739 4,857 7.02 Raw materials acquired from third parties -2,601,607 -2,402,536 7.02.01 Costs of sales and services -2,198,768 -2,109,794 7.02.02 Materials, electric power, outside services and other -381,414 -292,742 7.02.03 Impairment/recovery of assets -21,425 0 7.03 Gross value added 1,664,327 1,189,113 7.04 Retentions -234,661 -236,615 7.04.01 Depreciation, amortization and depletion -234,661 -236,615 7.05 Wealth created 1,429,666 952,498 7.06 Value added received as transfer -292,728 -112,630 7.06.01 Share of profits of investees -291,125 -112,473 7.06.02 Finance income 8,569 25,033 7.06.03 Other -10,172 -25,190 7.07 Wealth for distribution 1,136,938 839,868 7.08 Wealth distributed 1,136,938 839,868 7.08.01 Personnel 291,687 250,808 7.08.01.01 Salaries and wages 225,733 194,351 7.08.01.02 Benefits 48,979 41,909 7.08.01.03 Severance pay fund (FGTS) 16,975 14,548 7.08.02 Taxes, fees and contributions 210,515 93,909 7.08.02.01 Federal 182,960 55,623 7.08.02.02 State 21,361 33,178 7.08.02.03 Municipal 6,194 5,108 7.08.03 Lenders and lessors 579,402 467,825 7.08.03.01 Interest 901,650 606,310 7.08.03.02 Leases 2,715 2,941 7.08.03.03 Other -324,963 -141,426 7.08.04 Shareholders 55,334 27,326 7.08.04.03 Retained earnings (accumulated losses) for the period 55,334 27,326 PAGE 10 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 3/31/2014 YTD Previous Year 12/31/2013 1 Total assets 49,861,822 50,402,539 1.01 Current assets 16,067,724 16,402,042 1.01.01 Cash and cash equivalents 10,000,372 9,995,672 1.01.03 Trade receivables 1,705,710 2,522,465 1.01.04 Inventories 3,401,759 3,160,985 1.01.08 Other current assets 959,883 722,920 1.02 Non-current assets 33,794,098 34,000,497 1.02.01 Long-term receivables 4,514,337 4,636,608 1.02.01.02 Investments measured at amortized cost 30,042 30,756 1.02.01.06 Deferred taxes 3,079,049 2,770,527 1.02.01.09 Other non-current assets 1,405,246 1,835,325 1.02.02 Investments 13,417,079 13,487,023 1.02.03 Property, plant and equipment 14,916,278 14,911,426 1.02.04 Intangible assets 946,404 965,440 PAGE 11 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter 3/31/2014 YTD Previous Year 12/31/2013 2 Total liabilities 49,861,822 50,402,539 2.01 Current liabilities 6,704,889 5,564,230 2.01.01 Payroll and related taxes 195,975 208,921 2.01.02 Trade payables 1,340,116 1,102,037 2.01.03 Taxes payable 285,870 304,095 2.01.04 Borrowings and financing 3,460,711 2,642,807 2.01.05 Other payables 1,044,887 972,851 2.01.06 Provisions 377,330 333,519 2.01.06.01 Provision for tax, social security, labor and civil risks 377,330 333,519 2.02 Non-current liabilities 35,931,589 36,769,250 2.02.01 Borrowings and financing 24,159,594 25,103,623 2.02.02 Other payables 10,163,727 10,061,571 2.02.03 Deferred taxes 253,767 268,833 2.02.04 Provisions 1,354,501 1,335,223 2.02.04.01 Provision for tax, social security, labor and civil risks 510,171 479,664 2.02.04.02 Other provisions 844,330 855,559 2.02.04.02.03 Provision for environmental liabilities and Asset retirement obligation 359,225 370,454 2.02.04.02.04 Pension and healthcare plan 485,105 485,105 2.03 Shareholders’ equity 7,225,344 8,069,059 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,414,568 2,839,568 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 2,052,927 2,477,927 2.03.05 Retained earnings/Accumulated losses 55,334 - 2.03.08 Other comprehensive income 246,161 716,972 2.03.09 Non-controlling interests -30,749 -27,511 PAGE 12 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 1/1/2014 to 3/31/2014 YTD PreviousYear 1/1/2013 to 3/31/2013 3.01 Net revenue from sales and/or services 4,370,878 3,641,983 3.02 Cost of sales and/or services -3,034,529 -2,851,577 3.03 Gross profit 1,336,349 790,406 3.04 Operating expenses/income -515,899 -388,785 3.04.01 Selling expenses -189,915 -201,250 3.04.02 General and administrative expenses -103,853 -109,586 3.04.04 Other operating income 7,713 4,256 3.04.05 Other operating expenses -184,341 -98,900 3.04.06 Share of profits of investees -45,503 16,695 3.05 Profit before finance income (costs) and taxes 820,450 401,621 3.06 Finance income (costs) -741,199 -527,283 3.06.01 Finance income 38,052 37,820 3.06.02 Finance costs -779,251 -565,103 3.06.02.01 Net exchange losses on financial instruments -55,216 -28,685 3.06.02.02 Finance costs -724,035 -536,418 3.07 Profit (loss) before taxes on income 79,251 -125,662 3.08 Income tax and social contribution -27,155 141,978 3.09 Profit from continuing operations 52,096 16,316 3.11 Consolidated profit for the period 52,096 16,316 3.11.01 Attributed to owners of the Company 55,334 27,326 3.11.02 Attributed to non-controlling interests -3,238 -11,010 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.03796 0.01874 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.03796 0.01874 PAGE 13 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 4.01 Consolidated profit for the period 52,096 16,316 4.02 Other comprehensive income -470,811 -297,983 4.02.01 Cumulative translation adjustments for the period -44,326 -43,239 4.02.02 Actuarial (losses) gains on defined benefit pension plan 1,710 0 4.02.04 Available-for-sale assets -648,780 -385,976 4.02.05 Income tax and social contribution on available-for-sale assets 220,585 131,232 4.03 Consolidated comprehensive income for the period -418,715 -281,667 4.03.01 Attributed to owners of the Company -415,477 -270,657 4.03.02 Attributed to non-controlling interests -3,238 -11,010 PAGE 14 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2014 to 3/31/2014 YTD Previous Year 01/01/2013 to 3/31/2013 6.01 Net cash generated by operating activities 576,219 -213,878 6.01.01 Cash generated from operations 1,121,670 491,236 6.01.01.01 Profit for the period attributable to owners of the Company 55,334 27,326 6.01.01.02 Profit (loss) for the period attributable to non-controlling interests -3,238 -11,010 6.01.01.03 Charges on borrowings and financing 656,367 479,972 6.01.01.04 Charges on loans and financing granted -8,850 0 6.01.01.05 Depreciation, depletion and amortization 294,406 294,273 6.01.01.06 Share of profits (losses) of investees 45,503 -16,695 6.01.01.07 Deferred income tax and social contribution -96,856 -219,813 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks 63,089 24,125 6.01.01.09 Monetary variation and exchange differences, net 68,703 -144,000 6.01.01.10 Gain on derivative transactions 3,069 2,363 6.01.01.12 Residual value of permanent assets written off 4,628 1,832 6.01.01.13 Other provisions 39,515 52,863 6.01.02 Changes in assets and liabilities -545,451 -705,114 6.01.02.01 Trade receivables - third parties 114,057 29,291 6.01.02.02 Trade receivables - related parties -62,335 71,741 6.01.02.03 Inventories -220,191 -114,993 6.01.02.04 Receivables from related parties -17,124 89,316 6.01.02.05 Recoverable taxes 16,329 -19,924 6.01.02.06 Judicial deposits -2,633 7,624 6.01.02.07 Dividends received from related parties 202,015 0 6.01.02.08 Trade payables 210,719 -224,050 6.01.02.09 Payroll and related taxes 19,989 36,962 6.01.02.10 Taxes in installments - REFIS -64,240 -36,474 6.01.02.11 Payables to related parties -155 -1,232 6.01.02.12 Interest paid -731,334 -511,146 6.01.02.13 Interest received - related parties 13,563 0 6.01.02.14 Interest on swaps paid -633 -1,219 6.01.02.15 Other -23,478 -31,010 6.02 Net cash used in investing activities -135,745 -234,950 6.02.01 Investments -5,846 0 6.02.02 Purchase of property, plant and equipment -298,490 -440,442 6.02.04 Receipt/payment in derivative transactions 3,879 207,417 6.02.06 Purchase of intangible assets -257 -30 6.02.07 Related parties loans -3,860 0 6.02.08 Receipt of related parties loans 168,115 0 6.02.09 Investment, net of redeemed amount 714 -1,895 6.03 Net cash used in financing activities -104,988 -49,453 6.03.01 Borrowings and financing raised 934,146 349,329 6.03.02 Repayment of borrowings -614,264 -104,264 6.03.04 Dividends and interest on capital paid -424,870 -299,942 6.03.05 Capital contribution by non-controlling shareholders 0 5,424 6.04 Exchange differences on translating cash and cash equivalents -330,786 -61,401 6.05 Increase (decrease) in cash and cash equivalents 4,700 -559,682 6.05.01 Cash and equivalents at the beginning of the period 9,995,672 11,891,821 6.05.02 Cash and equivalents at the end of the period 10,000,372 11,332,139 PAGE 15 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 03/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,839,568 716,972 8,096,570 -27,511 8,069,059 5.03 Adjusted opening balances 4,540,000 30 2,839,568 716,972 8,096,570 -27,511 8,069,059 5.04 Capital transactions with shareholders -425,000 -425,000 -425,000 5.04.06 Dividends -425,000 -425,000 -425,000 5.05 Total comprehensive income 55,334 -470,811 -415,477 -3,238 -418,715 5.05.01 Profit for the period 55,334 55,334 -3,238 52,096 5.05.02 Other comprehensive income -470,811 -470,811 -470,811 5.05.02.04 Translation adjustments for the period -44,326 -44,326 -44,326 5.05.02.07 Actuarial (losses) gains on defined benefit pension plan 1,710 1,710 1,710 5.05.02.08 Available-for-sale assets, net of taxes -428,195 -428,195 -428,195 5.07 Closing balances 4,540,000 30 2,414,568 55,334 246,161 7,256,093 -30,749 7,225,344 PAGE 16 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 03/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.04 Capital transactions with shareholders -560,000 -560,000 -560,000 5.04.08 Approval of prior year’s proposed dividends -560,000 -560,000 -560,000 5.05 Total comprehensive income 27,326 -297,983 -270,657 -11,010 -281,667 5.05.01 Profit for the period 27,326 27,236 -11,010 16,316 5.05.02 Other comprehensive income -297,983 -297,983 -297,983 5.05.02.04 Cumulative translation adjustments for the period -43,239 -43,239 -43,239 5.05.02.06 Available-for-sale financial assets, net of taxes -254,744 -254,744 -254,744 5.06 Internal changes in shareholders' equity 5,351 5,351 5.06.04 Non-controlling interests in subsidiaries 5,351 5,351 5.07 Closing balances 4,540,000 30 3,130,543 27,326 88,341 7,786,240 384,957 8,171,197 PAGE 17 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2014 to 03/31/2014 YTD Previous year 1/1/2013 to 03/31/2013 7.01 Revenues 5,236,997 4,451,468 7.01.01 Sales of products and services 5,189,439 4,401,707 7.01.02 Other revenues 49,906 44,918 7.01.04 Allowance for (reversal of) doubtful debts -2,348 4,843 7.02 Raw materials acquired from third parties -3,309,802 -3,011,736 7.02.01 Costs of sales and services -2,805,092 -2,589,917 7.02.02 Materials, electric power, outside services and other -481,519 -421,940 7.02.03 Impairment/recovery of assets -23,191 121 7.03 Gross value added 1,927,195 1,439,732 7.04 Retentions -294,406 -294,273 7.04.01 Depreciation, amortization and depletion -294,406 -294,273 7.05 Wealth created 1,632,789 1,145,459 7.06 Value added received as transfer -942,712 -512,269 7.06.01 Share of profits of investees -45,503 16,695 7.06.02 Finance income 38,052 37,820 7.06.03 Other -935,261 -566,784 7.07 Wealth for distribution 690,077 633,190 7.08 Wealth distributed 690,077 633,190 7.08.01 Personnel 393,796 357,754 7.08.01.01 Salaries and wages 311,928 285,134 7.08.01.02 Benefits 62,032 54,543 7.08.01.03 Severance pay fund (FGTS) 19,836 18,077 7.08.02 Taxes, fees and contributions 396,581 256,837 7.08.02.01 Federal 340,944 161,528 7.08.02.02 State 45,731 87,225 7.08.02.03 Municipal 9,906 8,084 7.08.03 Lenders and lessors -152,396 2,283 7.08.03.01 Interest 814,965 528,004 7.08.03.02 Leases 4,159 4,159 7.08.03.03 Other -971,520 -529,880 7.08.04 Shareholders 52,096 16,316 7.08.04.03 Retained earnings (accumulated losses) for the period 55,334 27,326 7.08.04.04 Non-controlling interests in retained earnings -3,238 -11,010 PAGE 18 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario Global growth has been consolidating, fueled by the recovery of the developed economies, while growth in the emerging nations is expected to be moderate. The global Purchasing Managers Index (PMI) closed March at 53.5 points, giving 18 consecutive months of expansion . In this scenario, the IMF expects global GDP growth of 3.6% this year and 3.9% in 2015, versus 3.0% in 2013. USA In the United States, even though the economic performance of the first two months of the year was jeopardized by the exceptionally rigorous winter, the fundamentals are still favoring a recovery in activity. March’s manufacturing PMI recorded 53.7 points, while the service sector PMI reached 55.3 points, up by 0.5 and 2.0 points, respectively, on February. I ndustrial production moved up by 0.7% in March, giving 12-month growth of 3.8%, while capacity use came to 79.2%, higher than the 78.4% recorded in December 2013. Unemployment reached 6.7% in March, flat over December 2013 and 0.8 p.p. down in the last 12 months. The FED maintained its US$10 billion reduction in the asset purchase program at each meeting and will continue to do so, unless there is a significant change in the economic fundamentals. At the same time, it signaled that the current interest rates would remain in place for a longer period, even after the winding up of the asset purchase program , expected at the end of 2014, thereby alleviating market concerns. The FED expects U.S. GDP growth of between 2.8% and 3.0% in 2014. Europe Despite the 0.4% economic shrinkage in the Euroz one in 2013, the European Central Bank (ECB) expects growth of 1.2% in 2014 and 1.5% in 2015, albeit not uniformly among the various countries. The Eurozone’s compound PMI reached 53.1 points in March, 1.0 point up on December 2013 and the ninth consecutive monthly upturn. Unemployment, stable since October, fell slightly in March, reaching 11.8%, while industrial production increased by 1.7% in February over the month before. Twelve-month inflation closed March at 1.1%, below the 2% target established by the ECB. As a result, at its last meeting in April, the institution maintained interest rates at 0.25% p.a., their lowest ever level. In the UK, first-quarter GDP edged up by 0.8%, fueled by the service sector. Industrial output grew by 0.9% in February over January, while compound PMI reached 58.1 points in the same month, slightly down on the 59.5 points recorded in December, but still high. According to the British Treasury, the consensus of estimates points to GDP growth of 2.8% in 2014. Asia In China, the beginning-of-year activity indicators pointed to deceleration, once again raising worries of a possible economic slowdown. Preliminary 1Q14 figures indicate year-on-year Chinese GDP growth of 7.4%. Industrial production moved up by 8.7% in the first quarter, below the average of 10% recorded in the second half of 2013. Manufacturing PMI, disclosed by HSBC, which expanded by 50.5 points in December 2013, has been on the decline since the beginning of this year, reaching 48.0 points in March, while investments in fixed assets fell from 20.9% in 1Q13 to 17.6% in 1Q14. According to the Chinese National Bureau of Statistics, total investments in the construction sector came to 1.5 billion yuan in 1Q14, 16.8% up in the quarter, versus 20.2% in 1Q13, signifying a decline of 3.4 p.p. Given this scenario, in April the Chinese government announced a series of measures to stimulate the economy , including tax breaks for small and mid-sized businesses, accelerated railway construction and improvements to the housing financing system. The government maintained its 2014 GDP growth target at 7.5%, with industrial output growth of 9.5%. PAGE 19 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Japan continued to stage a modest recovery, with the local central bank maintaining its economic stimuli. Manufacturing PMI reached 53.9 points in March, the tenth consecutive monthly expansion, versus 55.2 points in December 2013. The institution expects 2014 GDP growth of between 0.9% and 1.5%, with inflation of 1.5%. Brazil On the home front, February’s seasonally-adjusted Central Bank Economic Activity Index ( IBC-Br), used as a reference for GDP, increased by 0.24% over January, giving a 12-month variation of 2.41%. The Central Bank’s FOCUS report expects GDP growth of 1.63% in 2014 and 1.91% in 2015. Industrial production in February edged up by 0.4% over the previous month and by 5.0% year-on-year. Retail sales increased by 0.2% in February over January and by 5.0% in the previous 12 months. On the other hand, the Industrial Confidence Index (ICI) measured by the Getulio Vargas Foundation fell by 2.3% between February and March 2014, from 98.5 to 96.2 points, the lowest level since June 2009.The trade balance closed 1Q14 with a deficit of US$6.1 billion, the worst figure since the series began in 1994. Inflation measured by the IPCA consumer price index increased by 0.92% in March over February and by 6.15% in 12 months, above the mid-point of the inflationary target defined by the Monetary Policy Committee (COPOM). As a result, the COPOM maintained its restrictive monetary policy, raising the Selic benchmark interest rate for the ninth consecutive time, this time to 11.25% p.a. The FOCUS report expects 2014 inflation of 6.5%, with a Selic of 11.25% at year-end. On the foreign exchange front, the real appreciated by 3.4% against the dollar in 1Q14, closing March at R$2.263, reflecting the current yields of U.S. government bonds and the increase in Brazilian interest rates. Macroeconomic Projections 2014 2015 IPCA (%) 6.50 6.00 Commercial dollar (final) – R$ 2.45 2.51 SELIC (final - %) 11.25 12.25 GDP (%) 1.63 1.91 Industrial Production (%) 1.21 2.65 Source : FOCUS BACEN Base: May 5, 2014 Net Revenue CSN recorded consolidated net revenue of R$4,371 million in 1Q14, 20% up on the R$3,642 million reported in 1Q13, chiefly due to increased revenue from steel and mining operations. In relation to the R$4,949 million recorded in 4Q13, 1Q14 net revenue fell by 12%, primarily due to reduced revenue from the mining segment. Cost of Goods Sold (COGS) In 1Q14, consolidated COGS came to R$3,035 million, 6% more than the R$2,852 million posted in the same period last year, basically due to higher iron ore sales volume. In comparison to the R$3,292 million recorded in 4Q13, 1Q14 COGS declined by 8%, mainly due to lower iron ore sales volume. PAGE 20 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Selling, General, Administrative and Other Operating Expenses SG&A expenses totaled R$294 million in 1Q14, 5% down on the R$311 million posted in 1Q13, chiefly due to the lower distribution cost, and 17% down on the R$355 million reported in 4Q13, mainly as a result of the reduction in administrative expenses. In 1Q14, Other Operating Revenue/Expenses amounted to R$177 million, 86% up on the R$95 million recorded in 1Q13, due to provisions for contingencies, and 10% down on the R$196 million reported in 4Q13, essentially basically due to the non-recurring impact of the Company’s adherence to the Tax Settlement Program (REFIS) in the latter quarter. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income, less net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses), plus the proportional EBITDA of the jointly-owned subsidiaries, Namisa, MRS Logística and CBSI. Adjusted EBITDA totaled R$1,440 million in 1Q14, 60% up on the R$902 million recorded in 1Q13, essentially due to the contributions of the steel and mining segments, while the EBITDA margin came to 30%. In relation to 4Q13, adjusted EBITDA fell by 18%, chiefly due to the mining segment, partially offset by steel EBITDA, while the adjusted EBITDA margin narrowed by 2 p.p. Financial Result and Net Debt The 1Q14 net financial result was negative by R$741 million, primarily due to the following factors: · Interest on loans and financing totaling R$659 million; · Expenses of R$41 million with the monetary restatement of tax payment installments; · Other financial expenses totaling R$24 million; · Monetary and foreign exchange variations amounting to R$55 million; These negative effects were partially offset by consolidated financial revenue of R$38 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. On March 31, 2014, consolidated net debt totaled R$15.8 billion, very close to the R$15.7 million recorded on December 31, 2013, impacted by: · Payment of dividends and interest on equity totaling R$0.4 billion; · Investments of R$0.3 billion in fixed assets; · A R$0.7 billion effect related to the cost of debt; · Other effects totaling R$0.1 billion; These negative impacts were offset by 1Q14 EBITDA of R$1.4 billion. The net debt/EBITDA ratio based on LTM adjusted EBITDA closed the first quarter at 2.66x, 0.25x down on the ratio recorded at the end of 4Q13. PAGE 21 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Indebtedness (R$ million) and Net Debt /Adjusted EBITDA ratio Equity Result The consolidated equity result was negative by R$46 million in 1Q14, essentially due to the results of the jointly-owned subsidiaries Namisa and MRS. Net Income CSN posted consolidated net income of R$52 million in 1Q14, R$36 million more than in 1Q13, chiefly due to the upturn in gross profit. In comparison with the previous quarter, net income increased by R$539 million, given the 4Q13 net loss of R$487 million, primarily due to the Company’s adherence to the Tax Settlement Program (REFIS) . Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the latter’s partial spin-off on December 27, 2013 and the consequent entry into effect of the new shareholders’ agreement. CSN invested R$355 million in 1Q14, R$236 million in the parent company. Of this total, R$114 million went to the Casa de Pedra mine and the Port of Itaguaí and R$108 million to the steel segment, mainly due to improvements to the hot strip mill (LTQ) and the coke batteries. The remaining R$119 million went to subsidiaries or joint subsidiaries, mostly as follows: ü Namisa: R$33 million; ü Sepetiba Tecon: R$28 million; ü MRS: R$23 million. Working Capital Working capital allocated to the Company’s businesses closed 1Q14 at R$2,510 million, R$25 million less than at the end of 4Q13, chiefly due to the increase in the suppliers line and the reduction in accounts receivable, partially offset by the upturn in inventories. The average supplier payment period widened by nine days, the average receivables period narrowed by two days and the average inventory turnover period increased by twelve days. PAGE 22 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 WORKING CAPITAL (R$ MM) 1Q13 4Q13 1Q14 Change 1Q14 x 1Q13 Change 1Q14 x 4Q13 Assets 26 Accounts Receivable Inventory (*) Advances to Taxes 12 54 89 77 35 Liabilities Suppliers Salaries and Social Contribution 4 Taxes Payable Advances from Clients 30 28 30 0 2 Working Capital TURNOVER RATIO Average Periods 1Q13 4Q13 1Q14 Change 1Q14 x 1Q13 Change 1Q14 x 4Q13 Receivables 30 30 28 Supplier Payment 59 26 35 9 Inventory Turnover 82 64 76 12 Cash Conversion Cycle 53 68 69 16 1 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments . Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the full consolidation of FTL. PAGE 23 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Results by Segments R$ million 1Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 60 65 98 Domestic Market 2,355 100 60 277 65 98 (250) 2,706 Foreign Market 771 1,148 - (254) 1,665 Cost of Goods Sold (2,395) (716) (34) (205) (42) (65) 423 (3,035) Gross Profit 26 72 23 33 Selling, General and Administrative Expenses (166) (16) (1) (28) (5) (15) (64) (294) Depreciation 195 70 2 39 4 9 (33) 285 Proportional EBITDA of Jointly Controlled Companies 112 112 Adjusted EBITDA 27 83 23 27 R$ million 1Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 39 47 98 Domestic Market 2,313 87 39 225 47 98 (218) 2,592 Foreign Market 634 659 - (243) 1,050 Cost of Goods Sold (2,456) (454) (21) (171) (41) (67) 358 (2,852) Gross Profit 19 55 6 30 Selling, General and Administrative Expenses (158) (17) (6) (22) (5) (14) (89) (311) Depreciation 194 51 2 31 4 7 (2) 287 Adjusted EBITDA - - 135 135 Adjusted EBITDA 15 63 5 24 Steel Scenario According to the World Steel Association (WSA) global crude steel production totaled 406 million tonnes in 1Q14, 2.5% higher than in 1Q13, with China, responsible for 203 million tonnes, recording growth of 2.4%. Global capacity use reached 79% in March, 6.2 p.p. up on December 2013. The WSA expects global apparent steel consumption to grow by 3.1% in 2014, with apparent consumption in China moving up by 3%. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 8.3 million tonnes in 1Q14, 1.5% more than in 1Q13, while rolled flat output totaled 6.3 million tonnes, up by 1.9%. Apparent domestic flat steel consumption amounted to 6.4 million tonnes in the first quarter, 2.1% more than in 1Q13, while domestic sales moved up by 1.7% to 5.4 million tonnes. On the other hand, imports climbed by 3.8% to 0.9 million tonnes, while exports fell by 19% to 1.9 million tonnes. The IABr estimates domestic sales of 23.7 million tonnes in 2014, with apparent consumption of 27.2 million tonnes. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), light vehicle production totaled 790,000 units in 1Q14, 8.4% down on 1Q13, with sales of 813,000 units, down by 2.1%. ANFAVEA estimates light vehicle production and sales growth of 1.4% and 1.1%, respectively, in 2014, while FENABRAVE (the Vehicle Distributors’ Association) expects sales to remain flat over last year. PAGE 24 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building materials increased by 0.9% year-on-year in 1Q14. ABRAMAT estimates sales growth of 4.5% in 2014 as a whole, sustained by the resumption of investments in infrastructure and the works for the upcoming sporting events. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), home appliance production fell by 2.4% year-on-year in January and February. Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 1.17 million tonnes in 1Q14, 12% up on 4Q13. For 2014 as a whole, the association expects growth of 4% in flat steel sales by its affiliates. Purchases by the associated network came to 1.09 million tonnes in 1Q14, 0.9% down on the previous three months. On the other hand, inventories closed March at 968,000 tonnes, 0.8% less than in 4Q13, representing 2.6 months of sales. Sales Volume CSN sold 1.39 million tonnes of steel in 1Q14, 4% down on 4Q13. Of this total, 73% went to the domestic market, 25% were sold by overseas subsidiaries and 2% went to direct exports. Domestic Sales Volume Domestic steel sales totaled 1.01 million tonnes in 1Q14, 5% less than in 4Q13, due to the seasonality of steel sales. Foreign Sales Volume Foreign steel sales amounted to 377,000 tonnes in 1Q14, in line with the previous quarter. Of this total, the overseas subsidiaries sold 351,000 tonnes, 209,000 of which by SWT. Direct exports came to 26,000 tonnes. Prices Net revenue per tonne averaged R$2,216 in 1Q14, 6% higher than the 4Q13 average. Net Revenue Net revenue from steel operations totaled R$3,127 million, 1% up on 4Q13, chiefly due to higher prices, partially offset by the decline in sales volume. Cost of Goods Sold (COGS) Steel segment COGS came to R$2,395 million, 2% less than in 1Q13 and 4Q13, basically due to lower sales volume. PAGE 25 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Adjusted EBITDA Adjusted steel segment EBITDA totaled R$761 million in 1Q14, 20% up on the quarter before, basically due to higher steel prices and the largest quarterly figure since 3Q10. The adjusted EBITDA margin came to 24%, 3 p.p. up on 4Q13, and the highest since 3Q11. These results signify a steel segment margin recovery. Production The Presidente Vargas Steelworks (UPV) produced 1.1 million tonnes of crude steel in 1Q14, in line with the 4Q13 figure, while consumption of slabs purchased from third parties totaled 102,000 tonnes. Production of rolled steel came to 1.1 million tonnes, 8% down on the previous quarter due to the hot strip mill maintenance program. Change Production (in thousand t) 1Q13 4Q13 1Q14 1Q14 x 1Q13 1Q14 x 4Q13 Crude Steel (P. Vargas Mill) 1,047 1,093 1,098 5% 0% Purchased Slabs from Third Parties 118 179 102 -14% -43% Total Crude Steel 3% -6% Total Rolled Products -3% -8% Production Costs (Parent Company) In 1Q14, the Presidente Vargas Steelworks’ total production costs came to R$1,656 million, 7% down on 4Q13, chiefly due to the reduced consumption of slabs acquired from third parties. Mining Scenario In 1Q14, the seaborne iron ore market was negatively impacted by the slowdown in industrial output, the reduction in investments in fixed assets and lower real estate sales in China, which led to a deceleration in steel production. In addition, iron ore stocks in the main Chinese ports reached record levels, putting downward pressure on prices. In this scenario, the Platts Fe62% CFR China index averaged US$120.38/dmt in 1Q14, 10.6% down on the 4Q13 average. The iron ore quality premium varied between US$2.00 and US$2.30/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$22.33/wmt, 10.7% less than the previous quarter’s average, with the seasonal reduction in exports from Brazil and Australia. PAGE 26 of 70 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Brazil exported 77 million tonnes of iron ore in the first quarter, 19% down on 4Q13. Iron Ore Sales In 1Q14, sales of finished iron ore products totaled 6.4 million tonnes, 54% up on the 4.1 million tonnes sold in 1Q13 and 18% less than the 7.8 million tonnes recorded in the previous quarter, due to maintenance at the Tecar terminal in the Port of Itaguaí. Of this total, 2.2 million tonnes were sold by Namisa
